In Mandamus. On relators’ motion to strike portion of respondents’ evidence, respondents’ motion to strike affidavit of Gerald W. Phillips or, alternatively, for leave to depose Phillips, and relators’ and respondents’ requests for oral argument.
IT IS ORDERED that relators’ motion to strike be, and hereby is, granted in part and that exhibits 7 and 8 of respondents’ evidence be, aird hereby are, stricken. Relators’ motion to strike exhibits 3, 4, 5, and 6 of respondents’ evidence is denied.
Lundberg Stratton, J., would deny the motion to strike.
IT IS FURTHER ORDERED that respondents’ motion to strike be, and hereby is, denied.
IT IS FURTHER ORDERED that relators’ and respondents’ motions for oral argument be, and hereby are, granted and that the cause be scheduled for oral argument.